Citation Nr: 0509282	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-04 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel






INTRODUCTION

The veteran had active service from February 1966 until 
February 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  Neither sleep apnea nor fibromyalgia were shown in active 
service.

2.  Sleep apnea was initially reported many years following 
service.

3.  The probative and competent medical evidence establishes 
that post service diagnosed sleep apnea has not been linked 
to active service on any basis.

4.  The probative and competent medical evidence of record 
establishes that the veteran does not have fibromyalgia which 
has been linked to active service on any basis.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  Fibromyalgia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  

First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Duty to Notify

A VA letter issued in June 2001 apprised the appellant of the 
information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103,  and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

In the present case, the appellant received appropriate 
notice prior to the initial unfavorable rating decision 
issued in August 2002.  As such, the timing requirements of 
Pelegrini II have been satisfied  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-04.  As discussed above, the Board has found that the 
appellant was provided every opportunity to identify and 
submit evidence in support of his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any deficiency as 
to the timing of VCAA notice to the appellant is harmless 
error.  


Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  In this regard, it is noted that the veteran 
identified Olmstead Medical Center as a facility at which he 
received treatment for one or more of the conditions on 
appeal.  A letter from that facility in July 2001 indicated 
that the veteran had not been treated there for over a decade 
and, as a result, his records had been purged.  It was stated 
that they would be available later in the year.  

A November 2001 follow-up letter reported that access to such 
records still had not been obtained.  The records department 
indicated that once the veteran's treatment reports were 
obtained they would be immediately forwarded to VA.  As there 
are currently no records in the file from Olmstead Medical 
Center, it may be presumed that they still have not retrieved 
any records relating to the veteran.  

Further regarding the duty to assist, the file reveals that 
the veteran had applied for Social Security benefits.  An 
August 2002 document shows that the veteran was authorizing 
the release of medical records to that agency.  Although the 
Social Security Administration (SSA) may have since issued a 
decision as to the veteran's claim, such decision is not a 
part of his claims file.  

However, the Board observes that such SSA decision would 
consider the veteran's current state of disability.  
Therefore, because all current evidence pertinent to the 
veteran's claim of entitlement to VA compensation has been 
obtained and associated with the claims file, the absence of 
any SSA determination does not prejudice the veteran here.  

Finally, the claims file contains the veteran's statements in 
support of his appeal.   The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record, except for Olmstead 
Medical Center, as discussed above.  

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.


Criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Additionally, service connection shall be established for a 
disability which is proximately due to, the result of, or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  





Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).


I.  Service Connection- Sleep Disorder

Factual Background

The veteran's service medical records do not indicate any 
treatment for a sleep disorder.  He did note sleeping trouble 
in a report of medical history upon discharge.  Physical 
examination was normal at that time, however.

Following service, the veteran complained of sleeping 
problems in a December 2001 VA psychiatric examination.  No 
diagnoses specific to a sleeping disorder were rendered at 
that time.  

Subsequent VA examination in September 2002 revealed that the 
veteran used a C-PAP machine to control sleep apnea.  Such 
device was helpful.  He stated that he typically went to bed 
at 1:00 AM, and awoke at 10:00 AM.  He also napped during the 
day.  No sleeping problem was specifically diagnosed.



Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In discussing the veteran's claim of entitlement to service 
connection for a sleep disorder, the Board observes that the 
veteran is assigned a 100 percent rating for post-traumatic 
stress disorder (PTSD), which in part contemplates sleeping 
troubles.  Thus, the Board must consider whether the evidence 
demonstrates a sleeping disorder apart from the veteran's 
PTSD symptomatology.  In this vein, a September 2002 VA 
examination report indicated that the veteran used a C-PAP 
machine for sleep apnea.  This establishes a current 
diagnosis of a sleeping disorder that appears to be distinct 
from the veteran's psychiatric disability.  

Based on the above, the first element of a service connection 
claim is satisfied here.  However, because sleep apnea is not 
shown in service and because no competent evidence causally 
relates such sleep apnea to active duty, the remaining 
elements under Pond remain unsatisfied.  As such, a grant of 
service connection for a sleeping disorder is not appropriate 
here.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


II.  Service Connection- Fibromyalgia

Factual Background

The veteran's service medical records reveal complaints and 
treatment for orthopedic pain involving the low back, right 
shoulder and the arches of his feet.  There were no findings 
of fibromyalgia or chronic pain syndrome, however.  

The veteran's separation examination in February 1969 
indicated mild pes planus.  A report of medical history 
completed at that time showed complaints of a painful 
"trick" shoulder and recurrent back pain.  

Following service, the veteran was treated for back pain in 
1976.  A discharge summary dated in July 1976 from Glacial 
Ridge Hospital contains an impression of acute low back 
strain.  There were no findings of fibromyalgia in the 1976 
treatment records.  

The evidence of record next reveals that, in 1994, the 
veteran was treated for chronic low back and neck pain.  The 
diagnosis was lumbar disk disease.  There were no findings of 
fibromyalgia.  

In July 2000, the veteran was evaluated for arthralgia.  He 
had complaints of pain in multiple areas, including his 
wrists and fingers.  There was no dramatic morning stiffness 
and his symptoms were usually worse at the end of the day.  

Upon physical examination in July 2000, the veteran was able 
to move about comfortably.  Joint examination revealed a full 
range of motion of the shoulders, elbows, wrists, 
metacarpophalangeal joints (MCPs), proximal interphalangeal 
joints (PIPs), and distal interphalangeal joints (DIPs), 
without swelling or tenderness.  There was slight crepitation 
of the left knee, with a small effusion.  The right knee was 
unremarkable.  The ankles and metatarsophalangeal joints 
(MTPs) were also unremarkable, as were his hips.  There was 
decreased range of motion of the neck.

The assessment was secondary osteoarthritis of the left knee 
with significant fibromyalgia.  The treatment plan involved 
prescription of amitriptyline.  The veteran was to avoid 
caffeine after noon and late night alcohol.  He was also to 
establish a regular sleep routine, stretch twice daily and 
begin an exercise program.

A December 2001 treatment report from Health Partners refers 
to chronic pain syndrome.  The report also noted fibromyalgia 
pain.  A January 2002 report contained an assessment of 
generalized pain and cognitive dysfunction.  

The veteran was examined by VA in September 2002.  He 
described a long history of right shoulder and back pain.  A 
history of neck pain was also noted.  He also complained of 
left foot discomfort and loss of sensation.  He stated that, 
about one year prior, he was seen by a rheumatologist for 
hand pain and was told he had fibromyalgia.  He stated that 
since, then, he had pain in his entire body, especially the 
hands and elbows.  Such pain was worsened with physical 
exertion.  He denied red, warm or swollen joints.  He took 
Dilaudid for his generalized pain symptoms.  

Objectively, the joints showed no redness, warmth or 
swelling.  With particular regard to the hands, there was no 
tenderness to palpation throughout any of the bony structures 
and strength was intact in all muscle groups.  Examination of 
the elbows showed some marked tenderness to palpation over 
the right medial epicondyle.  There was also tenderness, to a 
lesser extent, over the left medial epicondyle.  

Examination of the spine revealed limited motion and mild 
tenderness to palpation throughout the lumbosacral spine and 
the paravetebral muscles.  

Examination of the right shoulder revealed tenderness to 
palpation along the clavicle and milder tenderness over the 
acromioclavicular joint.  Strength testing was normal in the 
biceps, triceps and deltoids, with some mild discomfort with 
testing of the deltoids.  

Examination of the lower extremities showed normal muscle 
bulk and strength.  There was decreased sensation to light 
touch over the medial and lateral aspects of the lower left 
leg, the medial aspect of the left foot and the toes of the 
left foot.  Straight leg raise in the sitting position 
produced low back discomfort at full extension.  In the lying 
position, straight leg raise produced pain in the lower back 
when either leg was elevated to 45 degrees.  

Regarding the knees, there was normal range of motion 
bilaterally and no discomfort.


Following the objective examination, the veteran was 
diagnosed with the following: impingement syndrome, right 
shoulder; degenerative disk disease of the lumbar spine; left 
posterior tibial nerve injury with chronic neuropathic pain; 
plantar fasciitis, mild, bilateral; and, left greater 
trochanteric bursitis secondary to degenerative disk disease.

Regarding myalgias and arthralgias, the VA examiner was 
reluctant to assign a diagnosis of fibromyalgia.  He 
commented that the veteran's complaints of muscle pain 
appeared to relate to his orthopedic problems of the back, 
feet, neck and right shoulder.  Moreover, while the veteran 
stated that his pain syndrome most affected his hands, the 
upper extremity examination was unremarkable.  The examiner 
commented that there was epicondylitis of both arms, but such 
was a common problem which he did not attribute to 
fibromyalgia.  The examination was otherwise negative for any 
joint or muscle pain not related to the veteran's diagnosed 
orthopedic disabilities.  


Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

The record shows that the veteran was diagnosed with 
fibromyalgia of the left knee in July 2000.  However, 
subsequent VA examination in September 2002 showed no 
abnormalities of the left knee.  The VA examiner stated at 
that time that he saw no evidence of fibromyalgia.  Instead, 
he believed that the veteran's muscle pain was attributable 
to orthopedic problems of the back, feet, neck and right 
shoulder.  

Based on the above, the Board concludes that there is no 
current diagnosis of fibromyalgia.  To whatever extent that 
condition was found in July 2000, it appears to have 
resolved, as indicated by a normal left knee examination in 
September 2002.  

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the CAVC, which 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

It is further noted that, even if the competent evidence of 
record could be favorably construed to show a current 
diagnosis of fibromyalgia, a grant of service connection 
would still not be warranted.  Indeed, the competent evidence 
fails to causally relate fibromyalgia to active service.  
Without such a showing of nexus, the benefit sought on appeal 
must be denied, regardless of whether a current diagnosis 
exists.

In summary, inasmuch as the veteran has no current diagnosis 
of fibromyalgia, the preponderance of the evidence is against 
the veteran's claim and service connection for such is not 
warranted.  See Rabideau and Chelte, both supra.   See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the 
veteran's claims of service connection must fail.  


ORDER

Entitlement to service connection for a sleep disorder is 
denied.

Entitlement to service connection for fibromyalgia is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


